141 F.3d 1185
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Edward Vaughn KELLER, Plaintiff-Appellant,v.William ALBRIGHT, Defendant-Appellee.
No. 97-4205.
United States Court of Appeals, Tenth Circuit.
April 8, 1998.

Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The court therefore honors the parties' requests and orders the cause submitted without oral argument.


3
This court has conducted a de novo review of the parties' appellate briefs and contentions, the district court's Memorandum Decision, and the entire record on appeal.  Based upon that de novo review, we affirm for substantially those reasons set out in the district court's thorough Memorandum Decision dated November 17, 1997.


4
The judgment of the United States District Court for the District of Utah is hereby AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3